Citation Nr: 0736428	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  02-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to July 1982.  This claim is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2004 and again 
in August 2005 the Board remanded this matter to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that she was sexually harassed by 
superiors, including her First Sergeant, the entire time she 
was assigned to her unit, and that this brought recollections 
of a childhood rape (at age 13).  She was seen with 
complaints of depression/anxiety during service in 1980, and 
the postservice treatment record contains diagnoses of PTSD, 
as well as major depressive disorder.  

The Board's June 2004 remand directed the RO to send the 
veteran an appropriate development letter regarding 
allegations of PTSD due to personal assault, and to schedule 
her for a VA psychiatric examination.  This development was 
carried out, however the veteran neither responded to the 
development letter nor reported for the examination.  The 
subsequent August 2005 remand was for the purpose of 
clarifying the veteran's representation.  She has 
subsequently designated Vietnam Veterans of America as her 
representative.  In an October 2007 informal hearing 
presentation, that organization requested that the veteran's 
psychiatric examination be rescheduled, and that her entire 
service personnel record be secured as it may contain 
information relevant to her claim, including information 
regarding demotions, unit transfers, behavioral changes, 
and/or military discipline.  Those parts of the veteran's 
service personnel records pertaining to unit assignments have 
been previously associated with the claims folder, and the 
present contention that the complete personnel records would 
be relevant to the claim is a new one; however, the Board 
agrees that such records are constructively of record, and 
should be obtained since it is alleged that they contain 
pertinent information.  

As there remains insufficient evidence for the Board to make 
a definitive determination regarding this claim, the veteran 
should also be given another opportunity to respond to the 
PTSD stressor development letter, and a VA examination should 
be rescheduled.  [The veteran is advised that without 
sufficient detailed information about her alleged stressor 
event in service, the stressor cannot be verified, and that a 
VA examination is necessary to properly address her claim.]

The Board emphasizes that this remand is based on the request 
of the veteran's new representative, and does not reflect any 
deficiency on the part of the RO in carrying out the Board's 
previous remand requests.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO should 
again send the veteran an appropriate 
stressor development letter.  The 
appellant should be notified that a 
personal assault in service may be 
corroborated by evidence from sources 
other than service records, as defined in 
38 C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the veteran, and she should have a full 
opportunity to respond/submit additional 
evidence.  

2.  The RO should undertake any further 
development action indicated and make a 
determination (for the record) as to 
whether there is any credible supporting 
evidence that the veteran was sexually 
assaulted during active service.  
3.  After the development requested above 
is completed, the RO should arrange for 
the veteran to be examined by a 
psychiatrist to determine the nature and 
likely etiology of her psychiatric 
disability.  The RO should advise the 
examiner what specific, if any, alleged 
stressor event(s) in service is (are) 
found to be verified.  The examiner should 
review all pertinent records in the claims 
file. The examiner should determine 
whether the veteran has PTSD (under DSM- 
IV criteria) based on the stressor(s) 
deemed verified.  The examiner also should 
identify any psychiatric disability other 
than PTSD the veteran is found to have, 
and further opine whether such psychiatric 
disorder is (at least as likely as not) 
related to service/the psychiatric 
complaints noted therein.  The examiner 
should explain the rationale for all 
opinions given.

4.  The RO should then readjudicate the 
veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



